Citation Nr: 1456624	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-30 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a painful scar residual to left fourth finger ligament repair.  



WITNESS AT HEARING ON APPEAL

The Veteran with assistance from a VA employee



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to April 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2010, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  In September 2011, the Board denied the Veteran's appeal as to this issue and granted a separate 10 percent rating for loss of motion of the finger.

In September 2013, the Veteran received notice in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In a September 2013 response form, the Veteran elected that the September 2011 decision be vacated and a new decision be issued.  He requested a new hearing by video conference.  In June 2014, the Board vacated its September 2011 decision as to this issue in accordance with the Veteran's request.  The grant was not subject to that Order and the appeal is limited to this issue.

In October 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

A review of the Veteran's Virtual VA electronic claims file reveals the transcript of the Veteran's October 2014 Board hearing.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records pertinent to the issue on appeal.  

The issues of entitlement to service connection for hearing loss and tinnitus, as well as entitlement to service connection for a left hand disability, to include as secondary to the Veteran's left fourth finger disabilities, have been raised by the record in a March 2014 claim and the Veteran's October 2014 testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has no more than one painful scar on his left fourth finger.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a painful scar residual to left fourth finger ligament repair have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2008.  The Veteran indicated in October 2008 that he had provided all evidence that would support his claim.  The claim was last adjudicated in September 2011, but the Board vacated that decision in June 2014 at the Veteran's request.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in October 2014.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (40 percent); area of 72-144 square inches (30 percent); area of 12-72 square inches (20 percent); and area of 6-12 square inches (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7802.  Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804.

38 C.F.R. § 4.118, Diagnostic Code 7805 applies to other scars, including linear scars, and "other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804."  Diagnostic Code 7805 contains the instruction "Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran contends that his painful scar residual to left fourth finger ligament repair warrants a rating higher than the 10 percent rating currently in effect from July 21, 2004.  In connection with his claim for service connection, the Veteran underwent a VA examination in September 2004 that found a well-healed linear scar on his left fourth finger with dimensions of 6 centimeters by 0.2 centimeters.  The 2004 examiner also found limited extension of the finger with full flexion of the finger.  Based on the presence of a single painful scar, the Veteran received a 10 percent disability rating under Diagnostic Code 7804.  

In connection with his claim for an increased rating, the Veteran was afforded a second VA examination in September 2008.  The 2008 examiner recorded the Veteran's left fourth finger symptoms as pain, limited motion, locking, weakness, and stiffness.  The examiner also found ankylosis in the left fourth finger, limiting flexion to 16 degrees at the distal interphalangeal joint.  The examiner noted  that no underlying bony abnormality or bone destruction was present and that the soft tissues of the finger were unremarkable.  The examiner found that the Veteran's left fourth finger disabilities caused no interference with his other digits or with the overall functioning of his left hand.  

In a portion of its September 2011 decision that remains in effect, the Board determined that the Veteran's left fourth finger ankylosis was functionally similar to amputation without a metacarpal resection and assigned a disability rating of 10 percent under Diagnostic Code 5155.  In an April 2012 rating decision, the AOJ interpreted this as a grant of service connection for "ankylosis and persistent flexion deformity of the distal hyperphalangeal joint of the left fourth finger with hyperextension of the interphalangeal joint" under Diagnostic Codes 5155 and 5230.  

Based on this evidence, the record preponderates against entitlement to a rating in excess of 10 percent for the Veteran's painful scar residual to left fourth finger ligament repair.  At no time has the Veteran demonstrated more than a single painful scar on his left fourth finger; as stated above, Diagnostic Code 7804 requires at least three unstable or painful scars for a 20 percent rating.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his left fourth finger scar.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's statements, as well as the other lay statements the appellant has provided, consistently note symptoms of pain and stiffness.  Pain alone, however, "does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  Pain is relevant, but only to the extent that it results in functional loss.  Id. at 38 (citing 38 C.F.R. § 4.40).  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, decreased movement, weakness, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45.  In this case, however, the Veteran is already in receipt of a separate 10 percent rating for his loss of function.  

The Board has also considered whether there are any other Diagnostic Codes which could apply to the Veteran's current left fourth finger disabilities.  As noted above, the Veteran is already service connected for limitation of motion in his left fourth finger equivalent to partial amputation; the Veteran filed a claim for an increased rating for this limitation of motion in March 2014 and that issue is not before the Board.  Because the Veteran has a compensable rating for the loss of motion in his left fourth finger, a separate rating for degenerative arthritis is not warranted.  The 2008 examiner found that the Veteran's left fourth finger disabilities did not interfere with other digits or with the overall functioning of the hand.  The Veteran's scar is not associated with underlying soft tissue damage and is thus superficial for VA rating purposes.  The Veteran's left fourth finger scar does not have an area of 144 square inches or greater.  The record does not show any other diagnoses or significant symptomatology of the left fourth finger that could merit a higher rating.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating or ratings can be assigned.  

Extraschedular Consideration

Since the rating criteria for fourth finger disorders reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's left fourth finger disabilities that would render the schedular criteria inadequate.  There are no additional symptoms due to his fourth finger disabilities that are not addressed by the Rating Schedule, and to the extent that the Veteran's fourth finger disabilities interfere with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  The Veteran claims that his left fourth finger disability has caused a loss of motion throughout his left hand, but that will be an issue for the AOJ to address pursuant to the Veteran's March 2014 claim.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedules and the assigned schedular ratings are, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.  

In sum, there is no basis for assignment of a rating in excess of 10 percent for a painful scar residual to left fourth finger ligament repair at any time during the current appeal.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a compensability rating any higher than that currently existing, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

Entitlement to a rating in excess of 10 percent for a painful scar residual to left fourth finger ligament repair is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


